         Case 2:17-cr-00363-APG-EJY Document 67 Filed 09/09/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Shaun Patrick Anderson

 8
                                   UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:17-cr-363-APG-EJY

12                    Plaintiff,                           STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Sixth Request)
14   SHAUN PATRICK ANDERSON,

15                    Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Patrick Burns, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
20   A. Ojeda, Assistant Federal Public Defender, counsel for Shaun Patrick Anderson, that the
21   sentencing hearing currently scheduled for October 21, 2020 be vacated and continued to a date
22   and time convenient to the Court, but no sooner than ninety (90) days. Additionally, the
23   defenses’ response to the Government’s sentencing memorandum will be due one week prior
24   to sentencing.
25          This Stipulation is entered into for the following reasons:
26
         Case 2:17-cr-00363-APG-EJY Document 67 Filed 09/09/20 Page 2 of 4




 1          1.      The parties are trying to negotiate this case to avoid the need for an evidentiary
 2   hearing at sentencing.
 3          2.      In the event negotiations fall through, the court will need to hold an evidentiary
 4   hearing at the time of sentencing. Given the Court’s Temporary General Order 2020-05, this
 5   hearing should be continued to avoid in-person court appearances.
 6          3.      The defendant is incarcerated and does not object to the continuance.
 7          4.      The parties agree to the continuance.
 8          5.      The additional time requested herein is not sought for purposes of delay, but
 9   merely to allow counsel for defendant sufficient time within which to be able to effectively and
10   complete investigation of the discovery materials provided.
11          6.      Consistent with the Court’s Temporary General Order 202-05, this matter should
12   be continued to avoid in-person hearings and to avoid jeopardizing the public health and safety.
13
14          This is the sixth request to continue sentencing hearing filed in this matter.
15          DATED this 9th day of September 2020.
16
17    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
18
19
      By /s/ Heidi A. Ojeda                           By /s/ Simon F. Kung
20    HEIDI A. OJEDA                                  SIMON F. KUNG
      Assistant Federal Public Defender               Assistant United States Attorney
21
22
23
24
25
26
                                                      2
         Case 2:17-cr-00363-APG-EJY Document 67 Filed 09/09/20 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:17-cr-363-APG-EJY
 4
                    Plaintiff,                              FINDINGS OF FACT, CONCLUSIONS
 5                                                          OF LAW AND ORDER
            v.
 6
     SHAUN PATRICK ANDERSON,
 7
                    Defendant.
 8
 9
10                                        FINDINGS OF FACT

11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      The parties are trying to negotiate this case to avoid the need for an evidentiary

14   hearing at sentencing.

15          2.      In the event negotiations fall through, the court will need to hold an evidentiary

16   hearing at the time of sentencing. Given the Court’s Temporary General Order 2020-05, this

17   hearing should be continued to avoid in-person court appearances.

18          3.      The defendant is incarcerated and does not object to the continuance.

19          4.      The parties agree to the continuance.

20          5.      The additional time requested herein is not sought for purposes of delay, but

21   merely to allow counsel for defendant sufficient time within which to be able to effectively and

22   completely prepare for sentencing.

23          6.      Consistent with the Court’s Temporary General Order 202-05, this matter should

24   be continued to avoid in-person hearings and to avoid jeopardizing the public health and safety.

25
26
                                                     3
         Case 2:17-cr-00363-APG-EJY Document 67 Filed 09/09/20 Page 4 of 4




 1                                   CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant, since the failure to grant said continuance would be likely to
 4   jeopardize the public health and safety in light of COVID-19.
 5
 6                                              ORDER

 7          IT IS THEREFORE ORDERED that the defenses’ response to the Government’s
 8   sentencing memorandum will be due one week prior to sentencing.
 9          IT IS FURTHER ORDERED that the sentencing hearing currently scheduled
10   for October 21, 2020, at 1:00 p.m., be vacated and continued to January 20, 2021 at the hour
11   of 2:00 p.m. in Courtroom 6C.
12          DATED this 9th day of September, 2020.
13
14
                                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                     4
